UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7487


ANTHONY ROBERTS,

                    Plaintiff - Appellant,

             v.

M.C. VANN, I.H.O. Hearings                   Officer;   K.G.      WALKER,     Unit
Manager/Institutional Reviewer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00049-CMH-MSN)


Submitted: March 29, 2018                                          Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Roberts, Appellant Pro Se. Laura Haeberle Cahill, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Roberts appeals the district court’s order granting summary judgment to

Defendants on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. * Roberts v. Vann, No. 1:17-cv-00049-CMH-MSN (E.D. Va. filed Oct. 25, 2017 &

entered Oct. 27, 2017). We deny Roberts’ motion to appoint counsel and dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




      *
         To the extent Roberts argues on appeal that Defendants violated his equal
protection rights by treating him differently than other inmates during the disciplinary
proceeding, we conclude that Roberts waived appellate review of this claim by failing to
allege it in his complaint. See Pornomo v. United States, 814 F.3d 681, 686 (4th Cir.
2016).


                                            2